UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DEVORA SHABTAI,

Plaintiff,
20-cv-10868 (JGR)
-against-—
ORDER OF SERVICE
GOLDIE SHABTAI, —_————————————
Defendants.

 

 

JOHN G. KOELTL, United States District Judge:

The plaintiff brings this pro se action, for which the
filing fee has been paid, asserting claims under the Court’s
diversity jurisdiction. The Clerk of Court is directed to issue
a summons as to the defendant Goldie Shabtai. The plaintiff is
directed to serve the summons and complaint on the defendant
within 90 days of the issuance of the summons. If within those
90 days, the plaintiff has not either served the defendant or
requested an extension of time to do so, the Court may dismiss
the claims against the defendant under Rules 4 and 41 of the
Federal Rules of Civil Procedure for failure to prosecute,

The Clerk of Court is directed to mail a copy of this order
and the summons to the plaintiff and note service on the docket.
SO ORDERED.

May 20, 2021
New York, New York

x vo __

  

 

Ne JOHN G. KOELTL
United States District Judge

 
